Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	With respect to the 101 rejection, applicant’s addition of a scent dispenser is not a generic computer and is eligible at step 1 of the Alice analysis.  The 101 rejection is therefore withdrawn.
	With regard to the 112 f/b interpretation/rejections, applicant’s amendments have overcome the rejections and those rejections are withdrawn.  However, applicant’s introduction of an input reception unit in claim 12 leads to a new 112f/b rejection.
	With regard to the art rejection, applicant argues that applicant is trying to convey that users with similar scent evaluation information are classified to the same cluster as well as to distinguish an individual user.  Applicant further argues that the reference do not disclose a sales amount. 
	The examiner disagrees.  While applicant’s amendments do clarify their intent with regard to classifying users to the same cluster, the examiner notes that applicant’s explanation describes clustering generally and how clustering works, such as in Chen is well described by Chen and would also be well-known to one of ordinary skill in the art.  Thus, applicant’s amendment with respect to clustering is not persuasive as Chen adequately describes clustering in the reference.  Moreover, with 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 12:
Input reception unit. 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations claim 12: 
Input reception unit 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
The corresponding structure is a general purpose computer performing specific computer-implemented functions.  The structure for a computer implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  MPEP 2181.

	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, 14-15 are rejected under 35 USC 103 as being unpatentable over US 2004/0107053 Pelletier (hereafter Pelletier) in view of US 2008/0243815 Chan, et al. (hereafter Chan) and US 2005/0278224, Bannai et al. (hereafter Bannai).


	A computer including a processor and memory, the computer being operatively coupled to the scent dispenser, the computer being programmed to; (Pelletier ¶41 has a computer with a CPU and database) 
Acquire and store scent provision information related to a plurality of users, the scent provision information including scent identification information useable to identify scents provided to the plurality of users user, (Pelletier ¶31-33, identifies scent profiles of perfumes; see also ¶34-37) 
scent evaluation information indicating evaluations of each of the scents by each of the plurality of users, the scent evaluation information including third evaluation information, and (Pelletier ¶39 the user rates perfumes; ¶41 stores the ratings)
user identification information useable to identify each of the users among the plurality of users; (Pelletier ¶42-43 generates a user profile)


Pelletier does not disclose
store sales information including a sales amount of each fragrance from which each of the scents is generated; 
generate the third evaluation information as indicting a score of each of the scents based on the sales amount, the score being higher when the sales amount is higher and lower when the sales amount is lower;
classify users among the plurality of users into a plurality of clusters with other users among the plurality of users in accordance with at least the third evaluation information of the scent evaluation information;  
generate scent presentation information useable to present a recommend scent to a predetermined user among the plurality of users by aggregating the scent evaluation information of all the users 
output the scent presentation information as control information to the scent dispenser, the control information instructing the scent dispenser to generate the recommend scent.

Chan discloses
store sales information including a sales amount of each fragrance from which each of the scents is generated; (Chan ¶49 sales information)
generate the third evaluation information as indicting a score of each of the scents based on the sales amount, the score being higher when the sales amount is higher and lower when the sales amount is lower; (Chan ¶49 uses the sales information to categorize items; see also ¶72-82, although Chan does not explicitly disclose that the score is higher when the sales amount is higher and lower when the sales amount is lower, such scoring choices are obvious as a matter of design choice in scoring for a ranking system where the options are either to give higher weight to a higher or lower score)
classify users among the plurality of users into a plurality of clusters with other users among the plurality of users in accordance with at least the third evaluation information of the scent evaluation information;  (Chan ¶50-51 clusters items for the users; see also ¶73 finding users with similar clusters)
generate scent presentation information useable to present a recommend scent to a predetermined user among the plurality of users by aggregating the scent evaluation information of all the users belonging to a predetermined clusters among the plurality of clusters, the predetermined user being classified into the predetermined cluster; and (Chan ¶74 recommends items to the user using the clusters)
Note that although Chan does not explicitly disclose scent information, the techniques in Chan are 

It would have been obvious to modify the system of Pelletier to include the clustering recommendations method of Chan for the purposes of assessing user interests and improving the utility of recommendations as taught by Chan (¶7). 

Pelletier/Chan do not disclose:
	A scent dispenser configured to generate a scent using one or more of a plurality of fragrances; and  
output the scent presentation information as control information to the scent dispenser, the control information instructing the scent dispenser to generate the recommend scent.

However, Bannai ¶105 discloses receiving information at a scent dispenser about the amounts of perfume to dispense to a user; see e.g. 108-110 and ¶111-119 generally.  

It would have been obvious to modify the system of Pelletier/Chan to include a scent dispenser to generate the recommend scent via computer control for the purposes of being able to select an on-demand aromatic or the like, or in accordance with a user's feeling, such as a “desire to be relaxed” as taught by Bannai (¶56). 

10. The scent-presentation-information output system according to claim 8, wherein the scent evaluation information includes first evaluation information, and (Bannai, ¶113 provides for an emitting time and amount of the perfume setting for each perfume; see e.g. ¶109)

generate the first evaluation information based on the provision duration. (¶116 generates information based on the setting) 

11. The scent-presentation-information output system according to claim 8, wherein
Acquire a provision duration for which each of the scents is generated, and, (Bannai ¶113 provides for an emitting time of the perfume setting)
classify the plurality of users into the plurality of clusters based on the provision duration in addition to the third evaluation information.  (Chan ¶50-51 clusters items for the users; see also ¶73 finding users with similar clusters; as noted, the clustering can be utilized with respect to any data). 

12. The scent-presentation-information output system according to claim 8, 
	scent dispenser includes an input reception unit that receives input of information for generating the scent provision information.  Bannai ¶105 discloses receiving information at a scent dispenser about the amounts of perfume to dispense to a user; see e.g. 108-110 and ¶111-119 generally
the computer is configured to acquire the scent provision information from the scent dispenser.  (Bannai ¶122-124 acquires information from the scent dispenser)

14. The scent-presentation-information output system according to claim 12, wherein the scent dispenser is further configured to receive of the information for generating the scent provision information via a terminal apparatus associated with the user.  (Pelletier Fig 2, a user computer generates the perfumes to be rated by the user)

 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684